Citation Nr: 0803799	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  02-03 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, to include colon removal.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from July 1980 to December 
1986.  

This matter returns to the Board of Veterans' Appeals (Board) 
originally on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

It is noted that this matter returns to the Board following a 
lengthy procedural history.  The record reflects that the 
Board previously denied service connection for a 
gastrointestinal disorder, to include colon removal in an 
April 2007 decision, which followed prior Board Remands 
issued in June 2003 and March 2004.  The veteran appealed the 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In September 2007, the veteran, through his 
representative, and the Secretary of Veterans Affairs 
submitted a Joint Motion for Remand asking the Court to 
vacate and remand the April 2007 decision.  In its October 
2007 Order, the Court granted the motion and the matter is 
again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the September 2007 Joint Motion for Remand, it was agreed 
that the Board erred in finding that the RO had substantially 
complied with its June 2003 and March 2004 Remands and, 
consequently, remand was required in order for the Board to 
ensure compliance with its previous remand order, 
specifically in providing an adequate medical opinion.  The 
veteran's representative and the Secretary of Veterans' 
Affairs explained that the March 2004 remand order specified 
that the veteran be afforded with a VA specialist examination 
to determine the nature and etiology of his current 
gastrointestinal disability.  However, the veteran was given 
a VA general examination in May 2005 pertaining to an 
"unemployability rating" that did not include claims folder 
review or address whether the veteran's gastrointestinal 
disability was related to service.  Additionally, the 
independent medical expert (IME) opinion did not address the 
veteran's service medical records or provide an opinion 
regarding whether the veteran's gastrointestinal disorder was 
related to service.  Furthermore, a physical examination of 
the veteran was not performed by the physician who provided 
the IME opinion.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded a VA 
specialist examination to determine the 
nature and etiology of his current 
gastrointestinal disability.  The 
veteran's claims folder should be made 
available to the examiner prior to the 
examination, and the examiner is requested 
to review the entire claims file in 
conjunction with the examination.  All 
tests and studies deemed necessary by the 
examiner should be performed and the 
findings reported in detail.  Based on a 
review of the claims file and the clinical 
findings of the examination, the examiner 
is requested to identify any current 
gastrointestinal disability and associated 
symptomatology.  The examiner is also 
requested to offer an opinion as to 
whether the veteran's gastrointestinal 
disability, if any, is at least as likely 
as not related to the veteran's period of 
active service to include any 
symptomatology shown therein.  A complete 
rationale for any opinion expressed should 
be provided.  The examiner should confirm 
that the claims folder was reviewed.  

2.  After any additional development 
and/or notification that the RO deems 
necessary is undertaken, the veteran's 
claim should be readjudicated in 
consideration of any additional evidence 
submitted since the last supplemental 
statement of the case.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  If a 
motion for additional time to obtain 
and/or identify evidence in response to 
the SSOC is submitted by the veteran, the 
RO should rule on the appellant's motion 
in accordance with the provisions of 38 
C.F.R. § 20.303 (2007), if appropriate.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.


The purposes of this remand are to ensure that the 
evidentiary record is complete to the extent possible, to 
ensure that due process considerations are met, and to 
fulfill the mandates of the Court (as outlined in the Joint 
Motion).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


